EXHIBIT 10.26

April 10, 2007

Dr. James Andrews

Alabama Sports Medicine & Orthopedic Center

806 St. Vincents Drive

Women’s & Children’s Center

Suite 415

Birmingham, AL 35205

 

 

Re:

MiMedx Physician Advisory Board Consulting Agreement

Dear Dr. Andrews:

MiMedx, Inc. (“MiMedx”or “the Company”) hereby confirms its mutual agreement
with you to serve as a consultant to the Company by serving as a member of the
Company’s Physician Advisory Board (“PAB”) upon the terms and conditions set
forth in this letter agreement within the field of the clinical development of
Orthopedic devices and implants (“Field”) and with respect to the Company’s
other research, development, and business activities. The Field of this
agreement may be broadened by mutual consent. The Company understands that you
are currently an employee of the Alabama Sports Medicine & Orthopedic Center and
that services to such employer may take precedence over your consulting services
to the Company as set out in Section 3 below.

 

  1.

Your consulting service shall include advising and informing the Company of
activities and developments within the Field and providing the Company with the
benefit of your knowledge, experience, skill and judgment in the Field and with
respect to the Company’s other research, development, and business activities.

 

  2.

Upon request by the Company from time to time, and at times mutually agreed upon
by you and the Company, you agree to participate in meetings with officials of
the Company and in meetings with all or some of the PAB members at the request
of the Company, in person and by telephonic conference calls, for the following
compensation as full consideration for all your consulting services and other
obligations under this Consulting Agreement:

 

  (a)

$75,000 salary per year to be paid quarterly in arrears starting upon full
execution of this Agreement.

 

  (b)

Options to purchase 100,000 shares of the Company’s Common Stock, which shall be
vested one-third on the first anniversary and one-third on each of the next two
anniversaries of such grant, provided you are still an active member of the PAB
upon each such anniversary at an exercise price



--------------------------------------------------------------------------------

Dr. James Andrews

April 10, 2007

 

 

of $1.00 per share which the Board has determined to be the fair market price of
the Common Stock of this date. Such option shall be subject to all the terms of
the Company’s stock option plan and the Company’s standard Option Agreement
between you and the Company. Additional options, in the Company’s discretion,
may also be granted to you, from time to time.

 

  3.

The Company acknowledges that you are an employee of the Alabama Sports
Medicine & Orthopedic Center and are subject to Center’s policies, including
policies concerning consulting, conflicts of interest, and intellectual
property, and that your obligations under Center’s policies take priority over
any obligations you may have to the Company by reason of this Consulting
Agreement.

 

  4.

The period of this Consulting Agreement shall be three (3) years from the date
of full execution of this Agreement (“Initial Term”) unless terminated by either
party upon fifteen (15) days’ advance written notice to the other party, in
which event compensation for services and travel expense incurred in accordance
with this Agreement prior to such termination will be paid by the Company. If
not earlier terminated, this Agreement will be renewed automatically one
(1) year from the end of the Initial Term, and from year to year thereafter.

 

  5.

In addition to the compensation for your consulting services provided in
paragraph 2, the Company will reimburse you for necessary and reasonable
out-of-pocket travel and living expenses incurred by you at the Company’s
request, within thirty (30) days of submission of a statement to the Company
documenting the expenses incurred, provided that the Company’s prior approval
shall be required with respect to such individual expenses in excess of one
thousand dollars ($1,000.00).

 

  6.

You represent and warrant to the Company that you do not have any agreement to
provide consulting services to any other party, firm or company in the Field or
whose business would be directly competitive with the business of the Company
and will not enter into any such agreement during the term of this Agreement
without the Company’s prior written consent.

7.

 

  (a)

You agree that all processes, formulas, data, programs, algorithms, know-how,
trade secrets, improvements, discoveries, developments, designs, inventions
(patentable or not), chemical compounds, mixtures, techniques, software, source
code, object code, marketing plans, strategies, forecasts, new products,
financial information, budgets, projections, licenses, prices, costs, customer
and supplier lists, inventions and discoveries that result from work performed
by you for the Company under this Agreement and all intellectual property rights
related thereto, whether or not patentable or registrable under copyright or
similar statutes or subject to analagous protection (all of the foregoing,
collectively, “Field IP”), shall be the sole and exclusive property of the
Company or its nominees, you will notify



--------------------------------------------------------------------------------

Dr. James Andrews

April 10, 2007

 

 

the Company thereof promptly and in writing, and you will and hereby do assign
to the Company all rights in and to such Field IP upon the creation of any such
Field IP. The Company and its nominees shall have the right to use and/or to
apply for statutory or common law protections for such Field IP in any and all
countries. You further agree (i) to assist the Company in every proper way to
obtain and from time to time to enforce its rights in such Field IP, at the
Company’s expense, and (ii) to execute and deliver to the Company or its nominee
upon request all such documents as the Company or its nominee may reasonably
determine are necessary or appropriate.

 

  (b)

Except as authorized by your employer as designated above or as otherwise
provided in this Agreement, the Company shall have no rights by reason of this
Agreement in all processes, formulas, data, programs, algorithms, know-how,
trade secrets, improvements, discoveries, developments, designs, inventions
(patentable or not), chemical compounds, mixtures, techniques, software, source
code, object code, marketing plans, strategies, forecasts, new products,
financial information, budgets, projections, licenses, prices, costs, customer
and supplier lists, inventions and discoveries, improvement, or other
intellectual property whatsoever, whether or not publishable, patentable, or
copyrightable, that either (i) is developed as a direct result of a program of
research financed, in whole or in part, by funds under the control of your
employer, or (ii) arises directly, in connection with, or as an extension of
research conducted by, in or under the laboratories of your employer or through
the use of its resources. Such intellectual property does NOT constitute Field
IP for the purposes of this agreement. It is understood and agreed that your
interest in such intellectual property shall be assigned by you to your
employer.

 

  8.

You agree that if, in the course of your services hereunder, you receive
proprietary information of the Company relating to its business operations,
research and development, equipment, or products, and such information is marked
or otherwise designated confidential, you will retain all such information in
confidence and will not use it, or disclose it, or cause its use or disclosure
except in the necessary course of the performance of your services under this
Agreement or with the written consent of the Company. Nothing contained in this
Agreement, however, shall prevent the disclosure by you of any information after
it is available to the general public, or of any information which was already
available to you at the time such information was acquired by you from the
Company or any disclosure of any information furnished to you without obligation
of confidentiality by a third party who is not then in default of any obligation
to the Company regarding the confidentiality of such information, or of any
information ordered to be disclosed by a court or governmental body, provided
that you (i) provide written advance notice to the Company of such disclosure,
(ii) assist the Company, as reasonably requested thereby and at the



--------------------------------------------------------------------------------

Dr. James Andrews

April 10, 2007

 

 

expense of the Company, in obtaining confidential treatment of such information,
and (iii) take reasonable steps to minimize the extent of such disclosure. This
Section 8 shall be effective during the term of this Consulting Agreement and
for a period of five (5) years after termination or expiration hereof for any
reason.

 

  9.

It is acknowledged and agreed that you may not disclose or publish data,
results, procedures, or other information relating to the consulting undertaken
pursuant to this Agreement, without the Company’s advance written approval.

 

  10.

The Company agrees to defend and indemnify you for the cost of defense and for
damages awarded, if any, as a result of any third party claims, liabilities,
suits or judgments arising out of this Consulting Agreement, so long as such
claims, liabilities, suits, or judgments are not attributable to grossly
negligent or intentionally wrongful acts or omissions by you or a material
breach by you of this Agreement. You shall promptly notify the Company of any
such claim and shall cooperate with the Company in the defense of such claim;
you shall not agree to any settlement with regards to such claim without prior
written approval of the Company, and the Company shall not have any
indemnification obligation hereunder with respect to any such settlement reached
without its prior written consent.

 

  11.

The Company and you agree that, in the event of a breach by you of this
Agreement, the Company shall, in addition to any other rights and remedies
available to the Company, be entitled to enforcement by specific performance of
your obligations hereunder. If any provision of this Agreement shall be declared
invalid or unenforceable, such provision shall be enforced to the fullest extent
allowed by law, and all remaining provisions hereof shall continue in full force
and effect. This Agreement shall be governed for all purposes by the laws of the
State of Florida, and shall be subject to the exclusive jurisdiction of the
State and Federal courts located in Hillsborough County, Florida.

 

  12.

Your relationship with the Company shall be that of an independent contractor,
and you will not be an employee of the Company for any purpose whatsoever. You
do not and shall not have any right or authority to assume or to create any
obligation or responsibility, express or implied, on behalf of or in the name of
the Company or to bind the Company in any manner.

 

  13.

The Company may not use your name in any commercial advertisement or similar
material that is used to promote or sell products, unless the Company obtains in
advance the written consent of you to such use, provided that, for purposes of
clarification but not limitation, the Company shall be entitled to name you as a
consultant and describe your role in consulting for the Company in discussions,
materials, and submissions (i) regarding the seeking and/or maintaining of
regulatory approvals or (ii) for presentations to, or discussions and
negotiations with, or in materials provided to, potential investors, lenders,
financial advisors or strategic partners, or as may otherwise be required by law
or regulation.



--------------------------------------------------------------------------------

Dr. James Andrews

April 10, 2007

 

  14.

Any notice or communications under this Agreement shall be in writing, addressed
as follows, and may be delivered by delivered by hand, by certified mail, return
receipt requested, or by nationally recognized overnight courier, and shall be
effective upon receipt:

To Consultant:

Dr. James Andrews

Alabama Sports Medicine & Orthopedic Center

806 St. Vincents Drive

Women’s & Children’s Center

Suite 415

Birmingham, AL 35205

To MiMedx:

MiMedx, Inc.

3802 Spectrum Blvd.

Ste. 300

Tampa, Fl 33612-9218

Attn: Matthew Miller, President

 

  15.

This Agreement may not be assigned by either party without the prior written
consent of the other; provided, however, that the Company may assign this
Agreement to any successor to the Company’s business by merger, purchase of
assets, or otherwise. This Agreement shall be binding upon the assigns,
executors, administrators and other legal representatives of the parties hereto,
and shall inure to the benefit of the Company, its successors and assigns.

 

  16.

Only the provisions of paragraph 7, 8, and 9 of this Consulting Agreement shall
survive termination or expiration hereof.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth on the first page hereof.

 

   

CONSULTANT:

/s/

   

/s/ James R. Andrews

     

Dr. James Andrews

   

MIMEDX, INC.

   

By:

 

/s/ Matthew Miller

     

      Matthew Miller, President